                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


IN RE: EpiPen (Epinephrine
       Injection, USP) Marketing,                    MDL No: 2785
       Sales Practices and Antitrust
       Litigation                                    Case No. 17-md-2785-DDC-TJJ


(This Document Applies to All Cases)


____________________________________


                               MEMORANDUM AND ORDER

       This matter is before the Court on Class Plaintiffs’ Motion to Compel Compliance with

Subpoena Directed to Non-Party Prime Therapeutics, LLC (ECF No. 926). Class Plaintiffs seek

an order preventing Non-Party Prime Therapeutics, LLC (“Prime”) from redacting the identities

of its Pharmacy and Therapeutics (“P&T”) and Business Committee members from documents

Prime produces in response to Plaintiffs’ subpoena served on May 21, 2018. Prime opposes the

motion. As set forth below, the Court will deny Plaintiffs’ motion.

I.     Relevant Background

       On June 18, 2018, Prime served its objections and responses to Plaintiffs’ subpoena, and

thereafter Plaintiffs and Prime conducted eight meet and confer telephonic conferences and

exchanged additional correspondence. Ultimately, Plaintiffs and Prime reached a document

production agreement except for the issue raised in this motion. Prime objects to revealing the

identities of its P&T and Business Committee members. Following Prime’s confirmation that it

would redact the identities in any documents it produced, Plaintiffs filed the instant motion. The

Court finds that Plaintiffs and Prime have complied with the requirements of D. Kan. R. 37.2.
II.       Summary of the Parties’ Arguments

          Class Plaintiffs argue that Prime’s P&T and Business Committee members are percipient

witnesses in this action, and that any confidentiality concerns Prime has should be allayed by the

protection of the Third Amended Stipulated Protective Order entered in this case.1 Prime argues

the identities of the non-employee members of these committees are irrelevant and are kept

confidential for important reasons, including protecting the members’ independence and

preventing drug manufacturers from attempting to influence them. Prime further argues that the

Protective Order in this case may not protect against the harm of disclosing identities.

III.      Legal Standard

          In issuing a subpoena, a party must “take reasonable steps to avoid imposing undue

burden or expense on a person subject to the subpoena.”2 Non-parties responding to Rule 45

subpoenas generally receive heightened protection from discovery abuses.3

          Federal Rule of Civil Procedure 45 governs both motions to compel compliance with and

motions to quash a subpoena served on a non-party.4 Under Rule 45(d)(2)(B), if the entity

commanded to produce documents serves written objections to the subpoena, the serving party

may seek compliance by filing a motion to compel production of the documents. If the non-

party wishes to challenge the subpoena, it does so by filing a motion to quash. Rule 45(d)(3) sets



1
    ECF No. 556.
2
    Fed. R. Civ. P. 45(d)(1).
3
 XPO Logistics Freight, Inc. v. YRC, Inc., No. 16-mc-224-CM-TJJ, 2016 WL 6996275, at *3
(D. Kan. Nov. 30, 2016) (citing Speed Trac Techs., Inc. v. Estes Exp. Lines, Inc., No. 08-212-
KHV, 2008 WL 2309011, at *2 (D. Kan. June 3, 2008)).
4
    Prime has not filed a motion to quash the subpoena in this or any other federal district court.

                                                    2
forth circumstances under which a court must quash or modify a subpoena, including when the

subpoena “requires disclosure of privileged or other protected matter, if no exception or waiver

applies,” and when the subpoena “subjects a person to undue burden.”5 The rule also allows a

court discretion to quash or modify a subpoena that requires the disclosure of a “trade secret or

other confidential research, development, or commercial information.”6

          “The scope of discovery under a subpoena is the same as party discovery permitted by

Fed. R. Civ. P. 26.”7 In other words, the relevancy standards set forth in Rule 26 define the

permissible scope of a Rule 45 subpoena. Relevancy is to be “construed broadly to encompass

any matter that bears on, or that reasonably could lead to other matter that could bear on” any

party’s claim or defense.8 Information still “need not be admissible in evidence to be

discoverable.”9 When the discovery sought appears relevant, the party resisting discovery has

the burden to establish the lack of relevancy by demonstrating that the requested discovery (1)

does not come within the scope of relevancy as defined under Fed. R. Civ. P. 26(b)(1), or (2) is

of such marginal relevancy that the potential harm occasioned by discovery would outweigh the

ordinary presumption in favor of broad disclosure.10 Conversely, when the relevancy of the



5
    Fed. R. Civ. P. 45(d)(3)(A).
6
    Fed. R. Civ. P. 45(d)(3)(B).
7
 In re Syngenta AG MIR 162 Corn Litig., MDL No. 2591, No. 14-md-2591-JWL, 2017 WL
1106257, at *16 (D. Kan. Mar. 24, 2017) (citing Schneider v. CitiMortgage, Inc., No. 13-4094,
2014 WL 4749181, at *2 (D. Kan. Sept. 24, 2014)).
8
    Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978).
9
    Fed. R. Civ. P. 26(b)(1).
10
     Gen. Elec. Cap. Corp. v. Lear Corp., 215 F.R.D. 637, 640 (D. Kan. 2003).

                                                 3
discovery request is not readily apparent on its face, the party seeking the discovery has the

burden to show the relevancy of the request.11 Relevancy determinations are generally made on

a case-by-case basis.12

IV.      Relevancy

         Prime objects that the identities of its P&T and Business Committee members are

irrelevant. Prime represents, through a declaration of its Senior Director of Clinical Formulary

Development,13 that no member of Prime’s P&T or Business Committees is an employee of

Prime. Both committees are independent. The former is charged with functions that include the

clinical threshold list development and maintenance, formulary development and maintenance,

and other oversight and advisory tasks. The primary function of the latter is the design of

formularies that Prime develops and recommends to its clients.

         Prime takes significant steps to promote and maintain the independence of these

committee members, as well as to protect the members from requests and questions from those

outside the company. For instance, participation in P&T and Business Committee meetings is

limited to those who have a need-to-know basis to attend, and those individuals must sign a

confidentiality agreement before attending any meetings. In addition, the rules governing each

Committee require that the identity of its members be kept confidential and expressly prohibit its




11
     McBride v. Medicalodges, Inc., 250 F.R.D 581, 586 (D. Kan. 2008).
12
  Brecek & Young Advisors, Inc. v. Lloyds of London Syndicate, No. 09-cv-2516-JAR, 2011 WL
765882, at *3 (D. Kan. Feb. 25, 2011).
13
     ECF No. 988-2.

                                                 4
members from disclosing their or any other member’s membership in the committee other than

as necessary or as required by law.

       Each member of the P&T Committee is required to annually sign a Potential Conflict of

Interest Disclosure and Confidentiality Statement acknowledging the proprietary and non-public

nature of the information they receive and consider during committee meetings. These

Statements are reviewed for compliance with federal and state regulatory requirements for

conflict of interest and industry accreditation standards.

       Similarly, members of the Business Committee are subject to signing a nondisclosure

agreement at each meeting acknowledging the proprietary and non-public nature of the

information they receive and consider, and they do sign a Statement of Disclosure prior to

beginning Business Committee activity. Prime reviews these Statements to determine whether a

member has a significant conflict of interest that would preclude committee membership.

       In their opening motion and in their reply, Plaintiffs offer the single argument that they

may need to obtain deposition or trial testimony of the individuals directly responsible for

making EAI-device formulary placement and rebate-related decisions. Prime spells out some of

the categories of documents it has agreed to produce, which include (1) its P&T and Business

Committee meeting minutes related to EAI drug devices and documents presented during those

meetings, with members’ names redacted; (2) documents sufficient to identify Prime employees

with primary responsibility for negotiations with EAI drug device manufacturers; (3) Prime’s

national commercial formularies; (4) claims data related to EAI devices; and (5) rebate data

related to EAI devices. It appears Prime will be producing information from which Class

Plaintiffs will be able to discern the identities of Prime employees who have knowledge of EAI-

device formulary placement and rebate-related decisions.

                                                  5
           With respect to confidentiality, Prime states that when preparing documents such as

minutes of P&T and Business Committee meetings, the restricted group of Prime employees who

know the committee members’ identities distribute blinded minutes that remove all members’

names and, in some instances, replace them with generic identifiers such as “physician member”

or “plan sponsor member.”14 In reply, Plaintiffs merely assert that confidentiality is not a basis

for withholding information from discovery. The Court does not question Plaintiffs’ assertion as

a matter of law, but notes the uncontroverted facts Prime presents demonstrate the protective

order in this case may be ineffective to assure confidentiality. Moreover, the basis for the Court’s

ruling is not confidentiality, but lack of relevance.

            Consistent with this Court’s prior ruling on this issue,15 the Court finds the identity of

the external P&T and Business Committee members is not relevant on its face, nor have

Plaintiffs otherwise demonstrated its relevancy.

           IT IS HEREBY ORDERED that Class Plaintiffs’ Motion to Compel Compliance with

Subpoena Directed to Non-Party Prime Therapeutics, LLC (ECF No. 926) is denied.

           Dated this 5th day of October, 2018 in Kansas City, Kansas.



                                                             Teresa J. James
                                                             U. S. Magistrate Judge




14
     Id.
15
     See ECF No. 717.

                                                     6
